It gives me great pleasure on behalf of the
delegation of the Syrian Arab Republic to congratulate
Ambassador Insanally on his election to the presidency of
the General Assembly at its forty-eighth session. I take this
opportunity also to commend the role of his friendly country
in the Non-Aligned Movement and the positive contribution
to the United Nations made by the friendly countries of
Latin America.
I should also like on this occasion to voice our esteem
to the President of the Assembly at its forty-seventh session,
Mr. Stoyan Ganev, for the success he achieved during that
session. We extend to him and to the friendly country of
Bulgaria all best wishes for progress and prosperity.
I wish also to welcome the new Member States that
have joined our international Organization. It is our hope
that they will make a contribution to the work of the United
Nations with their active input.
The end of the cold war has faced the international
community with immense challenges and substantive
questions most of which have remained without satisfactory
answers while others have been left to the judgement of
history and to the vagaries of time. It has become clear to
many people in various parts of the world that facing up to
these new challenges has not been an easy task for any
individual country, regardless of its power or wisdom.
The international climate has been rendered yet more
complex and difficult by the reactions of those who have
considered themselves to be the victors of the cold war.
Their reactions have reflected their narrow short-term
interests rather than the elements of the new reality which
would have served better both their long-term interests and
those of other countries - or which, in the very least, would
not have done harm to those interests.
This is one of the basic reasons which, to date, have
prevented the emergence of a new world order. It was not
reasonable to expect the countries and peoples of the world
to support a system in which they have no say and from
which they have no tangible expectations. This might
explain why from one day to the next and year after year
there has been less talk and lower expectations of the
emergence of a new world order on the ruins of the old
order.
On today’s international scene we see little construction
and few new breakthroughs; we see many ruins, much chaos
and numerous unanswered questions. Has the world of
today become more secure and stable? Have the causes of
social tension and the many forms of regional conflict
receded? Has the number of refugees and displaced persons
decreased? And has the life of ordinary people in the South,
and even in the North, grown more prosperous or
comfortable?
These are legitimate questions, but detailing the answers
before this Assembly will not be a source of joy or comfort
to many of us, especially in view of conflagrations in
various parts of the world which warn of increased human
suffering, ranging from killing and deportation to "ethnic
cleansing", and real hunger. Of such things, world public
opinion knows but very little. Suffice it to say that the
number of conflicts which figure on the agenda of the
United Nations is far smaller than those which are queuing
up in the wings.
When we say this, however, we do not wish to give the
impression, by such a graphic objective description of the
new international situation, that the past was better than the
present. Far from it. For such is not the logic of my
country, Syria. Nor is it the logic of life, itself which, we
believe, tends to move towards the better, inevitably and as
a matter of necessity, even if it sometimes stumbles here and
there or appears to be static at certain times.
Our real aim in describing the post-cold-war
international situation is to attempt a serious assessment that,
we truly believe, we share with many other countries which
aspire to correct the course of international relations in both
the political and the economic spheres, in order to make
them more democratic and equitable.
In this context, we find no better framework than the
United Nations to promote international dialogue and
cooperation. In order for such dialogue to have positive and
fruitful results in the interest of all concerned, it is necessary
to introduce democratic reforms that would restructure the
decision-making process in the Organization so that it may
reflect the views of the majority. It is not reasonable, for
instance, to allow the United Nations machinery to be
manipulated, sometimes, in order to intervene in the internal
18 General Assembly - Forty-eighth session
affairs of countries under one pretext or another, before the
Member States themselves are given the chance to introduce
the necessary reforms that would restructure the United
Nations in such a way as to guarantee equitable
representation in its main organs and prevent the use of
selectivity and double standards in addressing the issues that
are of vital importance to Member States.
But how can the majority of Member States expect that
such needed reforms of the structure of the United Nations
would be introduced at a time when some countries that
pride in ending the cold war resort to launching covert and
overt cold wars against countries which would preserve their
independence and stand up for their national sovereignty?
We feel it is our duty to draw attention to the fact that
failure to introduce the required reforms will render the
United Nations incapable of addressing the regional conflicts
that multiply daily. It is to be feared is that the important
role of this international Organization might change in the
course of time to one of dealing with the problems of tens
of thousands of United Nations soldiers entrusted with the
mission of preserving a lost peace. This would drain the
Organization’s resources and distract it from the many tasks
with which it is entrusted.
The multifarious feelings of concern prevailing among
most peoples in the world, particularly in developing
countries, are deeper than might at first be apparent. We, as
Arabs and Muslims, might well have become more sensitive
than others recently regarding what seems to be designed to
undermine our interests and distort our history, which,
during its most glorious phase, was never racial or
aggressive towards other peoples and religions. Rather, it
was humane and civilized, as all objective Western historians
attest.
We have the right to wonder about the reasons behind
the ongoing unjust campaign against the Arabs and Muslims,
who are slandered merely because some individuals have
allegedly committed a terrorist act against Western targets,
while not a word is uttered against those who are truly
responsible for terroristic acts against thousands of Arab
victims both in the occupied territories and southern
Lebanon. The time has indeed come for an awakening of
the Western conscience and for addressing objectively the
sensitive issues which affect the dignity of peoples and the
sovereignty of States. The objectivity of the strong cannot
possibly be interpreted or understood, by any ethical
standard, as a concession offered to the other party. Rather
it often promotes the strong’s status and prestige.
It is well known to everyone in the world that the
Arab-Israeli conflict is one of the oldest, most complex and
most dangerous conflicts in the world. That is why the
United Nations has been seized of it since it first started. It
is also no secret to anyone who follows developments in the
region that Syria, under the leadership of President Hafez al
Assad, maintained for 20 years its deeply rooted belief in the
necessity of establishing a just and comprehensive peace in
the region on the basis of United Nations resolutions and
international legality.
Although many peace initiatives were put forward
during the 1970s and 1980s in an attempt to address the
Arab-Israeli conflict, Syria objected to those initiatives only
because the solutions they proposed lacked
comprehensiveness and because they ignored participation by
the Palestinians and lacked the guarantees that would
safeguard their national rights. Once it received American
guarantees for the participation of the Palestinians and a
comprehensive solution on all fronts in accordance with
Security Council resolutions 242 (1967), 338 (1973) and 425
(1978) and the land-for-peace formula, Syria has played a
positive and fundamental role in the long and arduous
negotiations with the United States over the convening of a
peace Conference in Madrid.
By responding positively to the American initiative,
Syria, as the whole world has acknowledged, made the
convening of a peace Conference possible. In so doing,
Syria acted on the basic of its deep conviction that, or order
for peace to be acceptable to our peoples, it has to be a just,
comprehensive peace that would result in returning return all
the Arab occupied territories and ensuring stability and
security for the whole region. Without such elements, peace
can neither survive nor become a true and stable peace in
which and with which the people of the region can coexist.
For any peace to receive broad and continued popular
support, it must be honourable for us as well as for the
others. The sons and mothers of our martyrs must feel that
their dear ones who fell in the battlefields also contributed
to establishing this peace on the basis of right and justice,
and that with their sacrifices and blood they saved the nation
from being forced to capitulate.
Syria, which consistently believed in a just and
comprehensive peace and demonstrated its earnestness and
determination to reach such peace through the Washington
talks and the constant coordination with the Arab parties and
co-sponsors, is, in fact, more serious and keen in its efforts
to achieve peace than those who deviated from the path of
Arab coordination and through their unilateral signing
opened the doors of the region to all kinds of options.
Forty-eighth session - 4 October 1993 19
Unless serious and urgent efforts are made to achieve
substantive and tangible progress on the Syrian and
Lebanese tracks, peace might be the weakest of those
options.
We in Syria do not exaggerate the value of this
Palestinian-Israeli agreement because each and every one of
its provisions needs new negotiations. At the same time, we
do not underestimate its probable repercussions, especially
on the Palestinian arena, where it has created sharp
divisions. Regardless of all this, however, we think that the
most serious threat the peace process faces lies in Israel’s
attempts to give the impression that the signing of this
agreement has achieved peace in the region, and that the
international community, and particularly Arab countries,
must behave accordingly.
The judgement of history on the Palestinian-Israeli
agreement since the secret Oslo talks has become the
responsibility of the Palestinian people and their institutions.
No one should think that Syria is going to obstruct this
agreement, nor does Syria need to do so. But at the same
time, no one should expect that Syria is going to prevent the
Palestinians from criticizing the agreement, while the Israeli
Prime Minister has not been able to prevent Israeli
opposition from doing so despite his repeated assurances that
he has made no concession to the Palestinians.
Yet in spite of all this, Israel still claims that it needs
enough time to digest the Israeli-Palestinian agreement in a
blatant attempt to evade the serious follow-up of the peace
process launched in Madrid two years ago. In the meantime,
the international community, the United States at the fore,
has seen the necessity of capitalizing on the momentum
generated by this agreement to continue the peace process on
other tracks, particularly on the Syrian and Lebanese tracks.
The Arab States have also stressed, in the communiqué
issued at the meeting of their Foreign Ministers in Cairo on
20 September 1993, that this first step:
"must be completed by urgent steps on all tracks and
must guarantee the withdrawal of Israel from all the
occupied Syrian Golan and from the Lebanese lands ...
for the Arab League Council believes that, for peace in
the Middle East to be lasting, it has to be just and
comprehensive and must be based on Security Council
resolutions 242 (1967), 338 (1973) and 425 (1978) and
on international legality."
Peace cannot be built on lands under occupation, nor
can it be achieved through the usurpation of the rights of
others. Those who are trying to make people believe that
the Middle East has suddenly been transformed into an oasis
of peace and prosperity know better than anyone that peace,
stability and prosperity cannot possibly coexist with
occupation, arrogance and the denial of the rights of others.
It is about time Israel stopped misleading world opinion
and portraying itself as a victim. Is it reasonable that a
country should continue to claim that it is the victim while
it continues to produce and stockpile the most sophisticated
of weapons, including all kinds of weapons of
mass-destruction, and continues to occupy the lands of others
by force, in defiance of United Nations resolutions?
My country, Syria, which declares its positions candidly
and clearly to the whole world without fear of blame, will
not give up an inch of its occupied territories. It is
committed to continuing the peace process in earnest and is
also committed to doing all that is required of it in
compliance with Security Council resolutions 242 (167) and
338 (1973), as well as the "land for peace" formula. Syria
will also continue to work with the co-sponsors of the peace
process with a view to achieving a genuine, just and
comprehensive peace so that the Middle East may indeed
become an oasis of peace, stability and prosperity.
